         CASE 0:17-cr-00158-JRT-BRT Doc. 354 Filed 09/14/20 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

 UNITED STATES OF AMERICA,                           Criminal No. 17-158 (JRM/BRT)

                                  Plaintiff,

 v.

                                               MEMORANDUM OPINION AND ORDER
                                                 DENYING DEFENDANT’S POST-
 JOHN EDWIN KUHNEL,                                 JUDGMENT MOTIONS

                               Defendant.




        Manda M. Sertich, Emily Polachek, Assistant United States Attorneys,
        OFFICE OF THE UNITED STATES ATTORNEY, 300 South Fourth Street, Suite
        600, Minneapolis, MN 55415, for plaintiff.

        John Edwin Kuhnel, OID #240886, Anoka County Jail, 325 East Jackson
        Street, Anoka, MN 55303, pro se defendant.


        Defendant John Edwin Kuhnel was convicted of nine counts of receipt of child

pornography in violation of 18 U.S.C. §§ 2252(a)(2) and (b)(1) and two counts of

possession in violation of 18 U.S.C. §§ 2252(a)(4)(B) and (b)(2) and 18 U.S.C. §§

2252A(a)(5)(B) and (b)(2). (Findings of Fact, Conclusions of Law, and Order for Conviction,

Feb. 27, 2020, Docket No. 295.) On March 19, 2020, Kuhnel filed a Motion for a Judgment

of Acquittal or, in the Alternative, a New Trial, pursuant to Federal Rule of Criminal

Procedure 33(b)(2), (Docket No. 298), and a Motion for a Franks Hearing, (Docket No.

299.)
           CASE 0:17-cr-00158-JRT-BRT Doc. 354 Filed 09/14/20 Page 2 of 8




          Because Kuhnel has failed to show that a miscarriage of justice will occur if his

conviction stands, the Court will deny Kuhnel’s Motion under Rule 33. Additionally,

because the Court will find that Kuhnel has failed to make a substantial preliminary

showing that a Franks hearing is warranted, the Court will deny Kuhnel’s Motion for a

Franks Hearing.


                                         DISCUSSION 1


I. MOTION FOR ACQUITTAL OR NEW TRIAL

          Kuhnel moves pursuant to Rule 33 for the entry of a judgment of acquittal or, in

the alternative, a new trial. Rule 33 is titled “New Trial” and allows the Court to, “upon

the defendant’s motion . . . vacate any judgment and grant a new trial if the interest of

justice so requires.” Fed. R. Crim. P. 33. “If the case was tried without a jury, the court

may take additional testimony and enter a new judgment.” Id. To be granted a new trial

under Rule 33, Kuhnel must show a “miscarriage of justice will occur” if the order for

conviction is allowed to stand. United States v. Campos, 306 F.3d 577, 579 (8th Cir. 2002).

          Kuhnel appears to argue that acquittal or a new trial is warranted because (1) the

Court erred in denying his pre-trial motion to reconsider its prior denial of his motion to




1 For afactual background, see the Findings of Fact, Conclusions of Law, and Order for Conviction
issued by the Court after Kuhnel’s bench trial on Feb. 27, 2020. (Docket No. 295.)
                                              -2-
         CASE 0:17-cr-00158-JRT-BRT Doc. 354 Filed 09/14/20 Page 3 of 8




suppress; (2) he received ineffective assistance of counsel from his prior attorney Robert

Paule; and (3) he was not afforded sufficient time or resources to draft his motion for

reconsideration.


    A. Prior Denial of Motion to Reconsider


       The Court finds no error in its denial of Kuhnel’s pre-trial motion to reconsider

denying the suppression of evidence. The issues Kuhnel now raises with the search,

including whether he was subject to conditions of release at the time the search was

conducted, whether his prior representation was constitutionally deficient, and the

credibility of Probation Officer Brian James, have been fully litigated. See United States v.

Kuhnel, Crim. No. 17-158 (JRM/BRT), 2019 WL 6769417, at *8–9 (D. Minn. Dec. 12, 2019)

(denying motion to reconsider based on alleged inconsistent statements by Office James

and ineffective assistance of counsel); United States v. Kuhnel, Crim. No. 17-158

(JRT/BRT), 2017 WL 8944016, at *1, 4–6 (D. Minn. Nov. 28, 2017), report and

recommendation adopted, 2018 WL 481805 (D. Minn. Jan. 19, 2018) (denying motion to

suppress and finding that Kuhnel was subject to conditions of release at the time of the

search). 2 As before, the Court again finds no error in the denial of Kuhnel’s motion to




2See also (Hr’g Tr. at 14:8–21:10; 48:1–67:13, Sept. 28, 2017, Docket No. 35 (direct- and cross-
examination discussing conditional and supervised release)).
                                              -3-
          CASE 0:17-cr-00158-JRT-BRT Doc. 354 Filed 09/14/20 Page 4 of 8




suppress nor does it find error in the subsequent denial of Kuhnel’s motion to reconsider

the suppression decision. Accordingly, no “miscarriage of justice will occur” if Kuhnel’s

conviction stands based on the Court’s denial of Kuhnel’s motion to reconsider the

suppression of evidence, and the Court will deny Kuhnel’s Rule 33 Motion to the extent it

relies on such arguments. Campos, 306 F.3d at 579 (8th Cir. 2002).


   B. Ineffective Assistance of Counsel


         “To prove ineffective assistance of counsel, [a defendant] must show (1) his

attorney’s performance fell below an objective standard of reasonableness, and (2) a

reasonable probability that, but for that deficient performance, the result of the

proceeding would have been different.” Love v. United States, 949 F.3d 406, 409 (8th Cir.

2020).

         It is not clear whether Kuhnel makes this argument separately or cabins it to his

argument relating to the purported error in denying his motion to reconsider. That said,

even if the Court were to assume that Kuhnel’s former attorney, Robert Paule, provided

deficient representation, Kuhnel’s motion for ineffective assistance of counsel would still

fail because Kuhnel has not shown a reasonable probability that, but for the deficient

performance, the Court would have suppressed the evidence. Love, 949 F.3d at 409.

Essentially, Kuhnel argues that if Paule had allowed Kuhnel to testify and had more

vigorously challenged the idea that Kuhnel was subject to conditions of release at the

time the search occurred, the Court would have suppressed the evidence. The Court has
                                            -4-
         CASE 0:17-cr-00158-JRT-BRT Doc. 354 Filed 09/14/20 Page 5 of 8




considered Kuhnel’s arguments regarding whether he was subject to conditions of release

during the time of the search and concludes, again, 3 that he was. 4 And even if he was

not, the Court also found that Kuhnel consented to the search. See 2018 WL 481805, at

*5 (D. Minn. Jan. 19, 2018). The Court therefore finds that no “miscarriage of justice will

occur” if Kuhnel’s conviction stands. Campos, 306 F.3d at 579 (8th Cir. 2002).

       Accordingly, the Court will deny Kuhnel’s Rule 33 Motion on this ground.


    C. Insufficient Time to File


       Kuhnel also appears to argue that he was prejudiced because he did not have

enough time to use the resources provided to him by the Federal Defender’s Officer to

prepare his pre-trial motions. Like the argument regarding ineffective assistance, it is not

clear whether Kuhnel makes this argument separately or cabins it to his argument relating

to the purported error in denying his motion to reconsider. Irrespective of this, the Court

has already considered and rejected this argument and will do so again. See 2019 WL

6769417, at *12 (D. Minn. Dec. 12, 2019) (noting that “Kuhnel, proceeding pro se, may




3See, e.g., 2018 WL 481805, at *1 (D. Minn. Jan. 19, 2018) (“The same conditions applied to
Kuhnel’s supervised release and conditional release.”).

4 Kuhnel also continues to take issue with purported “inconsistent statements” made by
Probation Officer Brian James. Kuhnel essentially challenges the credibility of Probation Officer
James. The Court has already rejected this argument, 2019 WL 6769417, at *8 n.8, and nothing
Kuhnel presents now alters the Court’s conclusion.
                                              -5-
        CASE 0:17-cr-00158-JRT-BRT Doc. 354 Filed 09/14/20 Page 6 of 8




not blame his delays on a lack of outside assistance, because it is clear to the Court that

Kuhnel never lacked the ‘minimal help necessary.’” (quoting Bear v. Fayram, 650 F.3d

1120, 1125 (8th Cir. 2011)).


   D. Conclusion on Kuhnel’s Rule 33 Motion


       In short, Kuhnel has failed to show a “miscarriage of justice will occur” if his

conviction stands. Campos, 306 F.3d at 579 (8th Cir. 2002). Accordingly, the Court will

deny Kuhnel’s Rule 33 Motion for a Judgment of Acquittal or, in the Alternative, a New

Trial pursuant to Rule 33.


II. MOTION FOR FRANKS HEARING

       Kuhnel also challenges, for the first time, the validity of the warrant issued to

conduct a search for child pornography on his computer and requests a Franks hearing.

See Franks v. Delaware, 438 U.S. 154 (1978).

       Kuhnel would be entitled to a Franks hearing only after making “a substantial

preliminary showing that a false statement knowingly and intentionally, or with reckless

disregard for the truth, was included by the affiant in the warrant affidavit, and [ ] the

allegedly false statement is necessary to the finding of probable cause[.]” United States

v. Lucca, 377 F.3d 927, 931 (8th Cir. 2004) (quoting Franks v. Delaware, 438 U.S. 154, 155–

56 (1978)). The standard is exacting, and Kuhnel must “point out specifically the portion

of the warrant affidavit that is claimed to be false” and be supported by “[a]ffidavits or


                                            -6-
        CASE 0:17-cr-00158-JRT-BRT Doc. 354 Filed 09/14/20 Page 7 of 8




sworn or otherwise reliable statements of witnesses.” Id. (quoting Franks, 438 U.S. at

171). Because Kuhnel did not object to the validity of the warrant until now, the request

is reviewed under the plain error standard; that is, Kuhnel must show that the warrant

application contained such obvious materially false statements or omissions that the

Court should have plainly noticed the error. See United States v. Amaya, 731 F.3d 761,

764 (8th Cir. 2013) (discussing application of the plain error standard).

       On review, the Court finds that the warrant application contained no obviously

false material statements or omissions. The inclusion of Kuhnel’s prior unauthorized use

of Craigslist to solicit sex for drugs and to role play rape and daddy-daughter sexual

fantasies was not material to a finding of probable cause. Likewise, the changing of “work

computer” in Officer James report to “work laptop” in the warrant application cannot be

said to be a “reckless disregard for the truth” or material to a finding of probable cause.

Lucca, 377 F.3d at 931. Accordingly, the Court finds that Kuhnel has failed to make the

requisite substantial preliminary showing and will deny his Motion for a Franks Hearing.


                                          ORDER

       Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that Defendant’s Motions for Judgment of Acquittal, or in the

Alternative, a New Trial [Docket No. 298] and for a Franks Hearing [Docket No. 299] are

DENIED.




                                             -7-
       CASE 0:17-cr-00158-JRT-BRT Doc. 354 Filed 09/14/20 Page 8 of 8




DATED: September 14, 2020                 _____                     _____
at Minneapolis, Minnesota.                      JOHN R. TUNHEIM
                                                    Chief Judge
                                            United States District Court




                                    -8-
